People v Foster (2015 NY Slip Op 08051)





People v Foster


2015 NY Slip Op 08051


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Sweeny, J.P., Acosta, Richter, Manzanet-Daniels, JJ.


16032 2198/08

[*1] The People of the State of New York, Respondent, —
vGregory Foster, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Katherine A. Gregory of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Edward M. Davidowitz, J. at plea; Barbara F. Newman, J. at sentence), rendered August 15, 2015, convicting defendant, upon his plea of guilty, of Criminal Sale of a Controlled Substance in the Third Degree (Penal Law § 220.39[1]), and sentencing him to an aggregate term of two years of imprisonment with two years of post-release supervision, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 5, 2015
CLERK